PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


LISA PANHORST; JOANNE JONES; JOHN       
M. JONES,
               Plaintiffs-Appellants,
                 v.                               No. 99-2300

UNITED STATES OF AMERICA,
               Defendant-Appellee.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
             J. Frederick Motz, Chief District Judge.
                        (CA-96-1730-JFM)

                      Argued: November 2, 2000

                      Decided: February 20, 2001

  Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.



Dismissed by published opinion. Judge Luttig wrote the opinion, in
which Judge Niemeyer and Judge Traxler joined.


                             COUNSEL

ARGUED: Marc Simon Moller, KREINDLER & KREINDLER,
New York, New York, for Appellants. Mary McElroy Leach, Senior
Trial Counsel, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee. ON BRIEF: Henry Gluckstern, Spe-
cial Counsel, KREINDLER & KREINDLER, New York, New York;
Stanley P. Kops, Philadelphia, Pennsylvania, for Appellants. David
2                     PANHORST v. UNITED STATES
W. Ogden, Acting Assistant Attorney General, Lynne A. Battaglia,
United States Attorney, Jeffrey Axelrad, Director, Torts Branch, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Wash-
ington, D.C., for Appellee.


                              OPINION

LUTTIG, Circuit Judge:

   The appellants, Lisa Jones Panhorst and her parents, appeal the dis-
trict court’s grant of summary judgment to the United States in an
action brought under the Federal Tort Claims Act. We hold that
appellants’ notice of appeal was untimely and that the limited "unique
circumstances" exception to the jurisdictional requirement of a timely
notice of appeal does not apply. Accordingly, we dismiss this appeal
for lack of jurisdiction.

                                   I.

   Lisa Jones Panhorst is paralyzed in both legs. Panhorst and her par-
ents sued American Cyanamid Company ("Cyanamid") in the District
of South Carolina, claiming that Panhorst contracted polio through
contact with an unknown child who had recently been administered
a defective dose of Orimune, a polio vaccine manufactured by Ameri-
can Cyanamid. While that action was pending, appellants filed the
present action against the United States under the Federal Tort Claims
Act in the District of Maryland. Appellants claim that the United
States negligently licensed and released a defective vaccine that was
thereafter administered to a child from whom Panhorst contracted
polio.

  In Cyanamid, the district court granted summary judgment to the
defendant on the issue of causation, holding that Panhorst failed to
present sufficient evidence that she contracted Type III polio from
American Cyanamid’s vaccine.1 App. 259. Subsequently, the district
    1
  This court affirmed the district court’s judgment in Jones v. American
Cyanamid Co., 139 F.3d 890 (4th Cir. 1998) (unpublished).
                      PANHORST v. UNITED STATES                       3
court in the present lawsuit granted summary judgment to the United
States based on the collateral estoppel effect of Cyanamid. App. 172-
79.

   The district court entered the order granting summary judgment to
the United States on March 3, 1998. On March 20, 1998, appellants
filed a motion for rehearing and reconsideration under Fed. R. Civ.
P. 59, citing newly discovered evidence of alleged improprieties in
the licensing of Orimune.2 Because appellants knew that the period
permitted by the Federal Rules of Civil Procedure for filing a Rule 59
motion had elapsed, they also filed a motion to consider the Rule 59
motion out of time, along with an order for the court’s signature that
granted appellants permission to file an untimely Rule 59 motion.

   The district court signed the order submitted by appellants and held
a hearing on the Rule 59 motion, which it subsequently denied on
July 30, 1999. On September 21, 1999 — within sixty days of the
denial of the untimely Rule 59 motion, but more than sixty days after
entry of the original summary judgment order — appellants noted this
appeal.

                                  II.

   The United States argues that we have no jurisdiction over this
appeal because the notice of appeal was filed out of time. We agree.
Because appellants’ Rule 59 motion was untimely, it did not defer the
sixty-day period for filing a notice of appeal, which continued to run
from the entry of the summary judgment order. Accordingly, appel-
lants’ notice of appeal — filed more than sixty days after the sum-
mary judgment order — was untimely as well. We would thus have
jurisdiction over this appeal only if the "unique circumstances" doc-
trine cured the jurisdictional defect caused by appellants’ tardy notice
of appeal. We conclude that the unique circumstances doctrine does
not apply to the facts of this case, and we therefore dismiss for lack
of jurisdiction.
  2
   Although appellants did not specify the section of Rule 59 on which
they relied, the district court considered the motion under Rule 59(e)
("Motion to Alter or Amend Judgment"). J.A. 242.
4                     PANHORST v. UNITED STATES
                                   A.

   The Supreme Court has repeatedly emphasized that the require-
ment of a timely notice of appeal is "mandatory and jurisdictional."
Browder v. Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978).
See also Alston v. MCI Communications Corp., 84 F.3d 705, 706 (4th
Cir. 1996). Under the Federal Rules of Appellate Procedure, a party
to a lawsuit involving the United States must file a notice of appeal
within sixty days after entry of the judgment or order appealed from.
Fed. R. App. P. 4(a)(1)(B). However, if a party files a timely motion
in the district court to alter or amend the judgment under Rule 59(e),
the time to file a notice of appeal runs from the entry of the order dis-
posing of the Rule 59(e) motion. Fed. R. App. P. 4(a)(4). An untimely
Rule 59(e) motion does not defer the time for filing an appeal, which
continues to run from the entry of the initial judgment or order.
Browder, 434 U.S. at 264.

   The timeliness of appellants’ notice of appeal thus depends entirely
upon whether their Rule 59 motion was timely. A motion to alter or
amend the judgment under Rule 59(e) is timely only if filed within
ten days after entry of the judgment, not including Saturdays, Sun-
days, or legal holidays. Fed. R. Civ. P. 59(e) (A motion under Rule
59(e) "shall be filed no later than 10 days after entry of the judg-
ment.") (emphasis added); Fed. R. Civ. P. 6(a) (computation of time
where a prescribed period is less than eleven days). The district court
"may not extend the time for taking any action under Rules . . . 59(b),
(d) and (e), except to the extent and under the conditions stated in
them." Fed. R. Civ. P. 6(b). Rule 59(e), in turn, simply does not pro-
vide any mechanism for extending the prescribed ten-day filing dead-
line. Thus, the Federal Rules clearly prescribe that a motion under
Rule 59(e) must be filed within ten days after entry of the judgment,
and the Rules just as clearly provide the district court with no author-
ity to extend the filing period.

   Here, the district court entered the summary judgment order in
favor of the United States on March 3, 1998. Appellants had until
March 17, 1998 — ten days after the entry of the summary judgment
order, excluding Saturdays, Sundays, and legal holidays — to file
their Rule 59 motion. Instead, they filed their Rule 59 motion on
March 20, 1998. Because an untimely Rule 59 motion cannot defer
                      PANHORST v. UNITED STATES                       5
the time for filing a notice of appeal, appellants were required to note
their appeal by May 4, 1998, sixty days from the entry of summary
judgment. The notice of appeal filed on September 21, 1999 — over
180 days from the entry of judgment — was therefore tardy. Unless
there is an applicable exception to the rule that a timely notice of
appeal is mandatory and jurisdictional, we lack jurisdiction over this
appeal.

                                  B.

   Appellants seek refuge from the mandatory filing requirements of
the Rules by invoking the limited "unique circumstances" doctrine
recognized by the Supreme Court in a trio of cases in the early 1960s.
See Wolfsohn v. Hankin, 376 U.S. 203 (1964); Thompson v. INS, 375
U.S. 384 (1964); Harris Truck Lines, Inc. v. Cherry Meat Packers,
Inc., 371 U.S. 215 (1962). In Harris, the district court granted a
motion to extend the time for filing a notice of appeal, as then pro-
vided by Rule 73(a), for "excusable neglect or good cause." The Sev-
enth Circuit dismissed the appeal because, in its view, the
circumstances on which the district court relied did not satisfy Rule
73(a), rendering the appeal untimely. The Supreme Court reversed,
holding that:

    In view of the obvious great hardship to a party who relies
    upon the trial judge’s finding of "excusable neglect" prior to
    the expiration of the 30-day period and then suffers reversal
    of that finding, it should be given great deference by the
    reviewing court.

Harris, 371 U.S. at 217.

   In Thompson, the Court again applied the Harris doctrine, over the
vigorous dissent of four Justices. The petitioner in Thompson filed a
motion for a new trial twelve days after final judgment. The district
court assured him that the motion was actually filed "‘in ample time’"
and went on to decide it on its merits. Thompson, 375 U.S. at 387.
Based on this assurance, the petitioner filed a notice of appeal after
the post-trial motion was ruled upon, which was more than sixty days
after the original entry of judgment. The court of appeals dismissed
the appeal for lack of jurisdiction, holding that the motion for a new
6                     PANHORST v. UNITED STATES
trial filed in the district court was untimely and hence did not defer
the time for filing a notice of appeal. The Supreme Court vacated the
judgment and held that the court of appeals had jurisdiction in light
of the "unique circumstances" of the case, which fit within the Harris
exception. Id.

   Finally, in Wolfsohn, the Supreme Court summarily reversed, in a
one-sentence memorandum opinion, the dismissal of another untimely
appeal where the district court had extended the ten-day period for fil-
ing a motion under Rule 59(b). Wolfsohn, 376 U.S. at 203. The Court
did not state its reasoning or the facts of the case, citing only the
lower court opinion, Harris, and Thompson.3 Again, four Justices dis-
sented, arguing that Thompson and Wolfsohn represented an unwar-
ranted extension of Harris, which "should be confined to its peculiar
facts, i.e., a finding of ‘excusable neglect’ under Rule 73(a)."
Wolfsohn, 376 U.S. at 203.

   The Supreme Court has not applied the unique circumstances doc-
trine since Wolfsohn, and subsequent caselaw effectively calls the
validity of the doctrine into doubt. Since 1964, when Wolfsohn was
decided, the Supreme Court has repeatedly emphasized that the time
limits imposed by the Federal Rules are "mandatory and jurisdic-
tional." See, e.g., Griggs v. Provident Consumer Discount Co., 459
U.S. 56, 58 (1982); Browder, 434 U.S. at 257. In particular, we find
great significance in Browder, where the Court did not apply the
unique circumstances doctrine despite facts that were virtually on all
fours with Thompson and Wolfsohn. As in Thompson and Wolfsohn,
the petitioner in Browder delayed filing a notice of appeal in reliance
on the district court’s consideration of an untimely Rule 59 motion.
Nonetheless, the Supreme Court in Browder held that the court of
appeals lacked jurisdiction over an untimely appeal because the peti-
tioner’s motion in the district court for a stay and an evidentiary hear-
ing (essentially a motion for rehearing or reconsideration) was
untimely under Rule 52(b) or 59, and hence could not toll the running
of the "mandatory and jurisdictional" thirty-day time limit for filing
an appeal. Browder, 434 U.S. at 264, 271-72. Thus, on facts that
    3
   A summary disposition does not enjoy the same precedential value as
a full opinion of the Court on the merits. Edelman v. Jordan, 415 U.S.
651, 671 (1974).
                       PANHORST v. UNITED STATES                        7
would appear to fall within the unique circumstances exception,
Browder’s unequivocal holding that the timely filing of a notice of
appeal is "mandatory and jurisdictional" casts considerable doubt on
the continued viability of the unique circumstances doctrine.

   Indeed, our sister circuits have also questioned the vitality of the
unique circumstances doctrine in the wake of Browder and other
cases that stress the mandatory and jurisdictional nature of filing
requirements. See, e.g., Pinion v. Dow Chemical, U.S.A., 928 F.2d
1522, 1529 (11th Cir. 1991), cert. denied, 502 U.S. 968 (1991); Kraus
v. Consolidated Rail Corp., 899 F.2d 1360, 1362-63 (3d Cir. 1990);
Parke-Chapley Constr. Co. v. Cherrington, 865 F.2d 907, 913 n.6
(7th Cir. 1989). Furthermore, four Supreme Court Justices have
apparently rejected the unique circumstances exception outright:

      Petitioner asserts that [Harris, Thompson, and Wolfsohn]
      establish an equitable doctrine that sometimes permits the
      late filing of notices of appeal. Our later cases, however,
      effectively repudiate the Harris Truck Lines approach,
      affirming that the timely filing of a notice of appeal is "man-
      datory and jurisdictional."

Houston v. Lack, 487 U.S. 266, 282 (1988) (Scalia, J., dissenting,
joined by Rehnquist, C.J., O’Connor, J., and Kennedy, J.). We seri-
ously doubt whether the Court would apply the doctrine if given the
chance today. Nevertheless, "only the [Supreme] Court may overrule
one of its precedents," Thurston Motor Lines, Inc., v. Jordan K. Rand,
Ltd., 460 U.S. 533, 535 (1983), and we must assume that the unique
circumstances doctrine remains good law unless it is overruled by the
Court. Cognizant, however, of the waning support for the doctrine, we
read its requirements strictly, as our sister circuits have done. Consis-
tent with our view that the unique circumstances doctrine has fallen
into disuse, we have never before applied the doctrine to assert juris-
diction over an untimely appeal,4 and we conclude today that it does
not apply in this case.
  4
   We have cited the unique circumstances doctrine in only three cases.
In Myers v. Stephenson, 748 F.2d 202 (4th Cir. 1984), we reserved deci-
sion on whether the unique circumstances doctrine would apply, pending
8                     PANHORST v. UNITED STATES
                                  C.

  In Osterneck v. Ernst & Whitney, 489 U.S. 169 (1989), the
Supreme Court stated the unique circumstances doctrine as follows:5

    [The unique circumstances doctrine] applies only where a
    party has performed an act which, if properly done, would
    postpone the deadline for filing his appeal and has received
    specific assurance by a judicial officer that this act has been
    properly done.

Osterneck, 489 U.S. at 179. The doctrine, by its terms, does not apply
here. First, the act that appellants performed in the district court —
filing an untimely Rule 59 motion accompanied by a motion to file
out of time — can never be "properly done." An untimely Rule 59
motion is never proper because the Rules expressly forbid an exten-
sion of time for such a motion. Thus, this case is unlike Harris, where
the district court had authority under the Rules to extend the time for
filing a notice of appeal and assured the moving party that the require-
ments for an extension had been properly satisfied. In strictly constru-
ing the unique circumstances doctrine, we decline to apply it to the
present case, where the Rules bar an extension of time.

   Second, the act of filing an untimely Rule 59 motion is not one that
can "postpone the deadline for filing [an] appeal." Osterneck, 489
U.S. at 179. As the Federal Rules and Browder make clear, only a
timely motion under Rule 59 (among other specified rules) defers the
time for filing a notice of appeal. Fed. R. App. P. 4(a)(1); Browder,
464 U.S. at 264.

a determination of whether the appellants’ notice of appeal was untimely
and an evidentiary hearing on the circumstances surrounding the filing
of the notice of appeal. In Alston v. MCI Communications Corp., 84 F.3d
705 (4th Cir. 1996), and Jones v. AT&T Technologies, Inc., 943 F.2d 49
(4th Cir. 1991) (unpublished), we considered the unique circumstances
doctrine and declined to apply it.
  5
    In Osterneck, the Supreme Court refused to apply Thompson where
a party had mistakenly viewed its initial notice of appeal as effective
despite the pendency of a motion that made that notice a nullity. Oster-
neck, 489 U.S. at 178.
                      PANHORST v. UNITED STATES                       9
   Third, not only can an untimely Rule 59 motion never be "properly
done," but the district court in this case did not provide "specific
assurance" that "this act [was] properly done." Osterneck, 489 U.S. at
179. At most, the "assurance" given by the court was that it would
excuse the improper filing of an untimely Rule 59 motion and con-
sider the motion on its merits out of time. See Green v. Bisby, 869
F.2d 1070, 1072 (7th Cir. 1989) (entry of an order granting a litigant’s
request for an extension of time to file a Rule 59(e) motion "is not an
act of affirmative representation by a judicial officer as contemplated
by Osterneck."). Unlike the Court in Thompson, the district court in
this case never assured appellants that the Rule 59 motion was actu-
ally proper and filed "‘in ample time.’" Thompson, 375 U.S. at 387.
Indeed, the submission of an order for the court’s signature granting
appellants permission to file a Rule 59 motion out of time shows that
appellants themselves recognized that the motion was not properly
done because it was untimely.

   Moreover, even if the district court’s order could be characterized
as an assurance within the meaning of Osterneck, appellants did not
reasonably rely on that assurance, as numerous courts of appeal have
interpreted the unique circumstances doctrine to require. See, e.g.,
Pinion, 928 F.2d at 1532 (requiring that reliance be reasonable
because of the equitable nature of the unique circumstances doctrine).
See also, e.g., In re: Home & Family, Inc., 85 F.3d 478, 480 (10th
Cir. 1996); Feinstein v. Moses, 951 F.2d 16, 20 (1st Cir. 1991);
Kraus, 899 F.2d at 1365. We agree with the Second, Third, Tenth,
and Eleventh Circuits that a party cannot reasonably rely on a district
court’s improper extension of time where the party requests relief
that, as a plain reading of the Rules would show, is beyond the court’s
authority. See Lichtenberg v. Besicorp Group, Inc., 204 F.3d 397 (2d
Cir. 2000); Home & Family, Inc., 85 F.3d at 480; Pinion, 928 F.2d
at 1532-34; Kraus, 899 F.2d at 1365. Appellants’ counsel could have
avoided the filing error in this case by reading Rules 59(e) and 6(b),
which clearly state that a Rule 59(e) motion must be filed within ten
days of the entry of judgment. Because a litigant "has a duty to famil-
iarize himself with the [Federal] Rules," which clearly prohibit an
extension of time in which to file a Rule 59 motion, we cannot say
that appellants’ reliance on the district court’s acceptance of the sub-
mitted order was reasonable. See Certain Underwriters at Lloyds of
London v. Evans, 896 F.2d 1255, 1258 (10th Cir. 1990) (holding that
10                    PANHORST v. UNITED STATES
appellants "either knew or should have known" that an extension of
time to file a notice of appeal exceeded the authority of the district
court, and that reliance on the district court’s extension was therefore
unreasonable).

   We therefore hold that the limited unique circumstances doctrine
does not apply to the facts of this case. The filing of an untimely Rule
59(e) motion is not an act that can be "properly done" or that can
"postpone the deadline for filing [an] appeal," nor did appellants
receive or reasonably rely on "specific assurance by a judicial officer
that this act [was] properly done." Osterneck, 489 U.S. at 179. Conse-
quently, we have no jurisdiction over this untimely appeal. As the
Supreme Court has stated:

     Filing deadlines, like statutes of limitations, necessarily
     operate harshly and arbitrarily with respect to individuals
     who fall just on the other side of them, but if the concept of
     a filing deadline is to have any content, the deadline must
     be enforced.

United States v. Locke, 471 U.S. 84, 101 (1985). To assert jurisdiction
over this appeal would be to nullify the plain, mandatory filing
requirements of the Federal Rules.

                            CONCLUSION

   For the foregoing reasons, we dismiss this appeal for lack of juris-
diction.

                                                           DISMISSED